DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicants have claim limitations requiring that a flammable gas is generated, “wherein the gas produces a flame burning at a temperature of 270°F, and wherein when the flame produced by the flammable gas is applied to an iron substrate, the flame temperature of the gas increases to the melting temperature of iron”, wherein the flammable gas is generated from an aqueous electrochemical salt with electromagnetic fields formed via the application of 1.5 volts and 0.25 amps per square inch applied to metal plates within the aqueous electrochemical salt.  It is thus unclear as to what this gas is.  Applicants argue that this gas is not hydrogen or oxygen and does not contain water.  Furthermore, in dependent claims Applicants further add limitations that the flame burns with a blue color without yellow sparks indicative of water vapor and without red sparks indicative of hydrogen or oxygen gas.  
However, it is known that the electrolysis of water into hydrogen and oxygen occurs at voltages within this range in electrochemical salt solutions, as evidenced by, at least, US Patent Application Publication No. 2005/0126924 to Gomez (Gomez), US Patent No. 5,843,292 to Spiros (Spiros) and Foreign Patent Document No. CN 1751139 to Shimko et al. (Shimko).  
Gomez teaches that commercial water electrolysis cells operate at voltages between 1.8 and 2.6 volts with a current density in a similar range, 0.32 amps per square inch (500 amps per square meter) for the generation of hydrogen and oxygen gas (Paragraph 0009; Table 1).  Spiros teaches a water electrolysis cell that operates at voltage between 1.47-1.56 volts with a current density in a similar range, 0.22 amps per square inch (0.034 amps per square cm) for the generation of hydrogen and oxygen gas (Column 8, Lines 13-29).  Furthermore, Gomez teaches the generation of hydrogen and oxygen at this voltage range at a spacing of around 0.098 inches (Paragraph 0062) and Shimko teaches the generation of hydrogen and oxygen at 1.5 V with an anode to cathode spacing of at least 0.31 inches (anode flow gap plus cathode flow gap plus membrane thickness) (Translation Page 5, First Paragraph).  Thus showing hydrogen and oxygen electrolytic generation at these low voltages at values both smaller and larger than Applicant’s claimed spacing.  
As a result, one of ordinary skill in the art would consider the assertion that the claimed process resulting from the application of a voltage and current as claimed to the cells having an aqueous electrolyte as claimed to not results in the electrolysis of water into hydrogen and oxygen, but rather the creation of a different gas from a process not considered to be electrolysis, to be incredible.   
Further references also teach various electrolysis methods which operate with pulsed magnetic fields generating oxygen and hydrogen from aqueous solutions, see for example, US Patent No. 5,632,870 to Kucherov, US Patent No. 6,790,324 to Chambers, US Patent No. 4,936,961 to Mayer and US Patent No. 7,160,472 to Van Vliet.  Each reference generating oxygen and hydrogen gas in accordance with the accepted laws of physic and chemistry from the application of a pulsed DC power source.  
Therefore, since the claimed method requires the production of a gas under conditions which contradict the current scientific understanding available to one of ordinary skill in the art, the claimed method is not enabled since one of ordinary skill in the art would not know how to make and/or use the invention as claimed, i.e. would not know how to produce a gas meeting the conditions claimed utilizing the process steps as claimed.  
It would seem that if a truly new compound is produced there would necessarily need to be a method step or combination thereof not known in the art that results in this truly new compound.  Absent a teaching of what specifically is happening to create this truly new compound from seemingly standard electrolysis steps the Examiner cannot consider the claims enabled.  

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive.
Applicants argue, again, that the claims are enabled.  Applicants argue against the Examiner’s assertion that the prior scientific knowledge would lead would of ordinary skill in the art at the time of filing to believe that that the process steps would not produce a gas with the properties as claimed of ““wherein the gas produces a flame burning at a temperature of 270°F, and wherein when the flame produced by the flammable gas is applied to an iron substrate, the flame temperature of the gas increases to the melting temperature of iron” but rather a standard gas comprising hydrogen and oxygen, as evidenced, at least by the prior art as above.  
Applicants’ argue that it “is scientifically unreasonable to conclude that the prior art cited by the Examiner predicts that Applicants’ method, taken as a whole, must produce electrolysis of water into molecular hydrogen and molecular oxygen.  There is no such evidence in any of the cited references because not one those reference includes all of the conditions of Applicant’s claimed method.”  
The Examiner disagrees, the Examiner has cited the large number of references above to provide evidence that each of the limitations directed to specific steps are well known in the prior art and all result in the electrolytic production of hydrogen and oxygen gases, gases which Applicant argues are specifically not being produced.  The Examiner maintains that combining these well-known steps would not result in an entirely new heretofore unknown gas as supported by the scientific evidence to the contrary shown in the cited prior art and the state of the art in general.  The Examiner does not agree that evidence of this position can only come from a single piece of art that includes all the elements of Applicants claimed invention.  The Examiner maintains that the fact that so many references exist which greatly overlap in scope with the claim limitations is strong evidence that the novel gas is not enabled.  Absent the property limitations presented in the claims, which raise the enablement issues, the Examiner would certainly reject the claims under 35 USC 103 as an obvious combination of well-known steps to produce hydrogen and oxygen gases.  

Applicants further argue against the Examiner’s position that the Affidavit of 1 February 2022 is not persuasive to show commercial success.
Applicant’s argue that a nexus is established between the claimed invention and the evidence of commercial success in that the product is Applicants’ gas dissolved in water, i.e. water is a carrier for the gas  and that customers purchase the product to obtain the benefit of the gas.  Applicants’ further argue that the bottled water market is a different market than Applicants’ novel gas market, that their product does not compete with the bottled water market and that they are creating a new market with their novel gas, and that the success of the sales is directly related to the novel gas because that is what Applicants advertise the product for.  However, the Examiner disagrees.  A mere sales report and a mere statement of Applicants’ belief does not proof that whatever commercial success may have occurred is attributable to the gas as produced by the process defined by the claims.  For example, the sales of a product could easily be attributable to an effective marketing campaign and have absolutely nothing to do with any actual benefits of a product.  
Applicants’ further argue that the Examiner’s issues with the sales figures being reported in a vacuum are not relevant because there is no one else in the market as this is the only product with the novel gas in water.  The Examiner strenuously disagrees.  A bottle of drinking water, regardless of the enhancements which are placed in that water, certainly shares a market with other bottles of drinking water.  The Examiner maintains that it is incredible to say otherwise, as if saying a drinking water bottle enhanced for taste has no market share with a drinking water bottle enhanced with vitamins.  They are all clearly bottled water for drinking and would compete with each other among customers who purchase bottled drinking water.  

Furthermore, previously the Examiner indicated that if, prior to 2007 (15 years ago), Applicants truly created a brand new gas with heretofore unknown chemical bonds having all of the vast benefits Applicants have claimed (including, at least, plant growth, wound healing, migraine elimination, clearing vision, improving concentration, aiding in the dissolving of vitamins/minerals/nutrients, providing respiratory relief, reducing eye redness, removal of body toxins, cleaning, use in heating/air conditioning/refrigeration, petroleum replacement, extending fuel efficiency, reducing harmful emission in a combustion engine and improved welding/melting) it would have seemed likely that this would have received the notice of the scientific community.  Applicants thus submitted in the Declaration an article purporting to show notice by the scientific community in Beverage Industry Magazine.  However, the Examiner argued that this refers merely to a water product and not to the claimed process for producing a flammable gas, and furthermore is merely an article by the inventor discussing the subject matter of the present disclosure and thus maintained that this does not show notice by the scientific community of a new novel gas produced as claimed.  Applicants disagreed but did not provide any additional reasons as to why Applicants disagreed. 
The Examiner maintains that an article written by the inventors is not the kind of scientific evidence that would be expected if the accepted laws of electrolytic science were broken to create a brand-new compound of matter with heretofore unknown chemical bonds having all of the vast benefits Applicants have claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794